Citation Nr: 1134184	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for tinnitus	.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from January 1946 to February 1946 and from February 1951 to June 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2011, the Board granted the Veteran's motion to advance this appeal on its docket due to his advanced age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for pes planus has been received.  Thus, to this extent, the Veteran's appeal as to this issue is being granted.  The de novo claim for service connection for pes planus, as well as the issue of entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed March 1952 rating action, the RO in Fargo, North Dakota continued a previous denial of service connection for flat feet.  

2.  The evidence associated with the claims folder subsequent to the Fargo RO's March 1952 rating action, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral pes planus. 

3.  Competent and credible evidence of record indicates that the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The March 1952 rating action, which continued a prior denial of service connection for flat feet, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the March 1952 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for flat feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, address the adequacy of the notice letter, or whether VA has met its duty to assist the Veteran in the development of the claims adjudicated herein, in light of the fact that the Board is reopening his previously denied claim of entitlement to service connection for pes planus and is granting service connection for tinnitus.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of these benefits sought in this portion of the appeal.

II.  Analysis
      
      A. Pes Planus 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in December 2009, this claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Further, a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran was originally denied service connection for flat feet in an April 1949 rating action.  He perfected an appeal of this decision, and his claim was denied by the Board in August 1949.  As noted in the Introduction, the Veteran went on to serve on active duty from February 1951 to June 1951. 

Thereafter, in February 1952, the Veteran attempted to reopen his previously denied claim.  That issue was denied in the March 1952 rating action.  Although the Veteran was provided notice of this decision and his appeal rights, he did not initiate an appeal of this continued denial. 

When the Veteran's claim of entitlement to service connection for flat feet was denied in March 1952, the record contained his service treatment records, a VA outpatient treatment record, a private medical treatment record, and multiple lay statements.  Based on this evidence, the March 1952 rating action denied the Veteran's claim based on the lack of competent evidence indicating that his preexisting pes planus was aggravated during either period of his active duty service. 

The March 1952 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010). As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Therefore, the Board's inquiry will be directed to the question of whether any additionally received [i.e., since March 1952] raises a reasonable possibility of substantiating the Veteran's claim.

The recently received evidence includes VA treatment records, private treatment records, and multiple statements from the Veteran and service members who served with him. 

As noted above, in March 1952, the RO continued a previous denial of service connection because it was determined that the Veteran's preexisting pes planus was not aggravated by his military service.  The recently received statements from both the Veteran and his fellow service members state that, while a foot disability preexisted his military service, he did not experience any foot problems until he fell during an obstacle course and injured his feet.  See, e.g., a January 2010 statement from J.N.  In short, these statements indicate that the Veteran's preexisting bilateral foot disability was aggravated beyond the normal progress of the disease as a result of an in-service injury.  This evidence is "new" in that it was not of record at the time of the March 1952 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim.  

The Board finds that the newly received evidence addresses the basis of the prior denial in that the statements from the Veteran's fellow service members suggest that his preexisting bilateral pes planus was aggravated by a fall during service.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim). Inasmuch as the RO previously denied the Veteran's claim based on the lack of credible evidence of an aggravation of the Veteran's preexisting foot disability and the recently received evidence states that the Veteran began experiencing foot problems after he fell while completing an obstacle course in service; the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral flat feet has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for flat feet will be addressed in the Remand section below.]  

      B.  Tinnitus 

As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus. See Shedden, supra.

Here, the Veteran alleges that he injured his head while completing an obstacle course during service, and has experienced ringing in his ears ever since.  See, e.g., the January 2010 VA examination report.  While the Veteran's service treatment records are negative for any complaints or treatment for tinnitus, he has submitted several lay statements which corroborate his account of an in-service injury.  For example, in a statement received in January 2010, J.N. stated that he trained with Veteran and recalls him falling during an obstacle course and hitting his head.  Similarly, in a separate statement received in January 2010, V.B., indicated that he trained with the Veteran and recalls that he was experiencing hearing difficulty at the time of his discharge.  Based on this evidence, the Board finds that an in-service injury or disease, the second Shedden element, has been demonstrated. 

The first post-service evidence of hearing problems comes from an August 1974 VA examination.  Here the Veteran complained that he was very irritated by noises and that this was becoming more evident since he began using a hearing aid.  The record does not indicate when the Veteran began receiving treatment for hearing problems or when he was prescribed hearing aids.  In fact, the earliest evidence of record to specifically state that the Veteran was experiencing tinnitus is his December 2009 claim.  In any event, the first diagnosis of tinnitus from a medical professional comes from the January 2010 VA examiner.  In short, while tinnitus was not diagnosed for nearly six decades after the Veteran separated from service, the record clearly indicates that he has a current disability.  The first Shedden element has therefore been met. 

As alluded to immediately above, the Veteran was provided with a VA examination in January 2010 to determine the nature and etiology of his audiological problems.  In an addendum issued later that month, the VA examiner stated that, after conducting a clinical examination and reviewing the claims folder, "it is less than likely that the [Veteran's] tinnitus is the result of [in-service] acoustic trauma but [is instead] due to other events in service [based on the] time of onset."  The examiner specifically referenced the Veteran's complaints of an in-service head injury as the source of his tinnitus.  The Board notes that the record does not contain any competent opinions to the contrary.  As a result, the third Shedden element has been met. 

Of significance to the Board in this matter are the competent lay evidence of head trauma in service, the competent lay evidence of tinnitus symptoms (ringing in the ears) since the in-service injury, competent medical evidence of an association between the currently-diagnosed tinnitus and the in-service head injury.  Accordingly, and based on this evidentiary posture, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for tinnitus.  This benefit sought on appeal is accordingly granted.


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection for pes planus is granted.  

Entitlement to service connection for tinnitus is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for bilateral pes planus and bilateral hearing loss must be remanded for further development.  

As an initial matter, the Board notes that the Veteran had received disability benefits from the Social Security Administration (SSA). VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Here, the medical and legal documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that these issues must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2010).

I.  Pes Planus 

As described above, there is now of record evidence, in the form of lay statements from the Veteran's fellow service members which indicate that he did not experience any foot pain until he fell during an obstacle course and injured his feet.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.  Specifically, while the Veteran and his fellow service members are competent to describe events that they have observed (such as the Veteran falling and injuring his feet or experiencing foot pain), the record does not indicate that they have the necessary medical training or experience to comment on complex medical questions such as whether the Veteran's preexisting foot disability was aggravated beyond the natural progress of the disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

Accordingly, and based on the above, the issue of entitlement to service connection for bilateral pes planus contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's preexisting bilateral pes planus underwent a permanent increase in severity during active duty, and if so, whether any increase in pes planus is due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

II.  Bilateral Hearing Loss

The Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss in January 2010.  After conducting a review of the claims folder, the examiner indicated that the Veteran reported experiencing hearing loss 9 years after separating from service.  It was therefore determined that "it is less than likely that the hearing loss is the result of his military service."  The Board notes, however, that the record contains multiple statements from the Veteran indicating that he began experiencing hearing difficulties during service.  See, e.g., a statement received in April 2010.  Furthermore, the record contains a January 2010 statement from V.B. which indicates that the Veteran was experiencing hearing problems prior to his separation from service.  Accordingly, the examiner's report of the Veteran experiencing hearing loss 9 years after his separation from service appears to conflict with the evidence of record. 

Consequently, this case contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran has bilateral hearing loss which is due to his in-service head injury.  In addition, the Veteran has also claimed that he was exposed to noise while on the rifle range and with training for the infantry.  See the December 2009 claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issues of entitlement to service connection for pes planus and bilateral hearing loss.  

2. Obtain a copy the SSA decision awarding benefits to the Veteran and the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If the documents are not available, that fact should be noted in the file.

3.  Then, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any pes planus he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to opine as to whether the Veteran's preexisting bilateral pes planus was aggravated (permanently worsened beyond its natural progression) by either period of active service.  Complete rationale should be given for all opinions reached.  

4.  Then, schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed bilateral hearing loss disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  
For any hearing loss diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including whether such a disability is consistent with the claimed in-service head trauma and in-service noise exposure from the rifle range or infantry training).  A complete rationale for any opinion rendered must be provided.  

5.  Following completion of the above, readjudicate the issues of entitlement to service connection for bilateral pes planus and bilateral hearing loss.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


